Case 19-51291-tnw         Doc 71    Filed 09/12/19 Entered 09/12/19 14:03:34            Desc Main
                                    Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

IN RE:

GIGA ENTERTAINMENT MEDIA, INC.                               CASE NO. 19-51291

         DEBTOR.                                             CHAPTER 7



              ORDER GRANTING APPLICATION TO EMPLOY STOLL KEENON
                OGDEN PLLC AS COUNSEL FOR THE CHAPTER 7 TRUSTEE

         This matter, having come before the Court upon the Application of James D. Lyon, as

Chapter 7 Trustee (the “Chapter 7 Trustee”), for entry of an Order pursuant to 11 U.S.C. § 327(a)

and Fed. R. Bankr. P. 2014, authorizing him to employ Stoll Keenon Ogden PLLC (“SKO” or

the “Firm”) as counsel to the Chapter 7 Trustee, nunc pro tunc to August 20, 2015 (the

“Application”); and upon the Affidavit of Adam M. Back of Stoll Keenon Ogden PLLC (the

“Back Affidavit”); no creditor or other party in interest having filed any objection to the

Application; it appearing that adequate notice of said Application was given; and the Court being

satisfied that: (1) SKO does not hold or represent an interest adverse to the Debtor, its creditors,

or the estate with respect to the matters upon which it may advise the Chapter 7 Trustee, (2) that

any connection SKO has with any creditors or parties in interest of the Debtor, its creditors, or

the estate has been adequately disclosed to permit SKO’s employment during the pendency of

this case, and (3) that SKO’s employment is necessary and is in the best interests of the estate,

         IT IS HEREBY ORDERED as follows:

         1.      The Application is granted and approved in all respects, pursuant to the terms set

forth therein and in the Back Affidavit.
      Case 19-51291-tnw           Doc 71        Filed 09/12/19 Entered 09/12/19 14:03:34                     Desc Main
                                                Document     Page 2 of 2


                       2.      The Chapter 7 Trustee is authorized to retain and employ Stoll Keenon Ogden

                PLLC as counsel for the Chapter 7 Trustee effective August 20, 2015.

                       3.      The compensation of SKO for professional services rendered and reimbursement

                for costs advanced shall be fixed by the Court upon application and notice as may be directed by

                the Court in accordance with 11 U.S.C. §§ 330 and 331.

                       4.      This is a final order.



                Tendered by:

                STOLL KEENON OGDEN PLLC

                /s/ Jessica L. Middendorf
                Adam M. Back
                Jessica L. Middendorf
                300 West Vine Street, Suite 2100
                Lexington, Kentucky 40507
                Telephone: (859) 231-3000
                Facsimile: (859) 253-1093
                E-mail: adam.back@skofirm.com
                         jessica.middendorf@skofirm.com

                Proposed Counsel for the Chapter 7 Trustee




                                                               2


___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                   Signed By:
                                                                   Tracey N. Wise
                                                                   Bankruptcy Judge
                                                                   Dated: Thursday, September 12, 2019
                                                                   (tnw)
